299 F.2d 572
Sirri ALTIER, Appellant,v.UNITED STATES of America, Appellee.
No. 19341.
United States Court of Appeals Fifth Circuit.
March 13, 1962.

Appeal from the United States District Court for the Eastern District of Louisiana; Herbert W. Christenberry, Judge.
Edmond E. Talbot, Jr., New Orleans, La., for appellant.
Louis R. Lucas, Asst. U. S. Atty., Kathleen Ruddell, U. S. Atty., New Orleans, La., for appellee.
Before HUTCHESON, WISDOM, and BELL, Circuit Judges.
PER CURIAM.


1
The Court has carefully considered the record, briefs and arguments in this case. We find that no prejudicial error was committed during the trial, and that substantial evidence supports the conviction of the defendant-appellant.

The judgment is

2
Affirmed.